[J-62-2017]

|N THE SUPREME COURT OF PENNSYLVAN|A

M|DDLE DlSTRlCT

SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.

B|LL|E WASH|NGTON, T|NA S|\/||TH, : No. 50 MAP 2016

OPAL G|BSON, PENNSYLVAN|A ;

l\/|ENTAL HEALTH CONSU|\/|ERS' : Appea| from the Order of the
ASSOC|AT|ON, MENTAL HEALTH : Commonwea|th Court at No. 602 MD
ASSOC|AT|ON lN PENNSYLVAN|A, : 2012 dated I\/|arch 28, 2016 and exited
I\/|ENTAL HEALTH ASSOC|AT|ON OF : |\/|arch 29, 2016.

SOUTHEASTERN PENNSYLVAN|/-\, THE

PH|LADELPH|A ALL|ANCE, DRUG AND 2 ARGUED; September 13, 2017

ALCOHOL SERV|CE PROV|DERS
ORGAN|ZAT|ON OF PENNSYLVAN|A,
PENNSYLVAN|A COl\/|MUN|TY
PROV|DERS ASSOC|ATION, SUCCESS
AGA|NST ALL ODDS

THE DEPART|\/|ENT OF PUBL|C
WELFARE OF THE COI\/|MONVVEALTH
OF PENNSYLVAN|A

APPEAL OF; B|LL|E VVASH|NGTON,
T|NA S|\/I|TH, OPAL G|BSON,
PENNSYLVAN|A l\/|ENTAL HEALTH
CONSUI\/|ERS' ASSOC|AT|ON, |V|ENTAL
HEALTH ASSOC|AT|ON |N
PENNSYLVAN\A, |\/|ENTAL HEALTH
ASSOC|AT|ON OF SOUTHEASTERN
PENNSYLVAN|A, THE PH|LADELPH|A
ALL|ANCE, DRUG AND ALCOHOL
SERV|CE PROV|DERS ORGAN|ZAT|ON
OF PENNSYLVANIA, SUCCESS
AGA|NST ALL ODDS

OP|N|ON
JUST|CE TODD

DEC|DED: Ju|y18, 2018

This is a direct appeal from an order of the Commonwealth Court sustaining the
demurrer of the Department of Public We|fare (“DPVV”) to a complaint filed by three
disabled individuals Who formerly received cash general assistance benefits from DPW,
and seven organizations involved in the provision of a variety of human services to poor
and disabled individuals in Pennsylvania (collectively "Appe||ants”). Appel|ants alleged
in their complaint that the manner in Which the Pennsylvania General Assembly enacted
Act 80 of 20121 (“Act 80”) ~ a piece of legislation Which, inter alia, made sweeping
changes to the administration the state’s human services programs, and reauthorized a
levy on nursing homes imposed to obtain federal matching funds for the care of elderly
nursing home patients _ violated Article lll, Sections 1,2 3,3 and 44 of the Pennsylvania
Constitution. After careful review, We conclude that the manner in Which Act 80 Was

passed by the General Assembly violated Article l||, Section 4 of the Pennsylvania

 

1 Act of Jun. 30, 2012, P.L. 668, No. 80.
2 Article lll, Section 1, entitled “Passage of laWs,” provides:

No law shall be passed except by bill, and no bill shall be so
altered or amendedl on its passage through either Housel as
to change its original purpose

Pa. Const. art. lll, § 1.
3 Article lll, Section 3, entitled “Form of bills,” provides:

No bill shall be passed containing more than one subject,
Which shall be clearly expressed in its title, except a general
appropriation bill or a bill codifying or compiling the law or a
part thereof.

Pa. Const. art. lll, § 3.
4 Article lll, Section 4, entitled “Consideration of bills,” providesl in relevant part:

Every bill shall be considered on three different days in each
l-louse.

Pa. Const. art. lll, § 4.

[J-62-2017] - 2

Constitution. /-\ccordingly, we reverse the order of the Commonwealth Court upholding
its constitutionality, and strike Act 80 in its entirety.5
l. Background
To fully understand the constitutional issues presented by this appeal requires a
review of the legislative history of Act 80, which is a matter of public record and not in
dispute |n the 2011 session of the General Assembly, a three-page bill was introduced
in the l-louse of Representatives on April 1, 2011, designated as H.B. 1261, P.N. 1385.6
The bill’s two provisions: (1) amended Sections 402 and 432.2 of Article lV of the Public
We|fare Code,7 which set eligibility criteria for individuals to receive “assistance,”8 by

li i(

defining the terms “applicant, recipient,” and “residence”;9 and (2) required DPW to
utilize the residence of an applicant when determining his or her initial eligibility for
assistance as well as when conducting the mandated biennial recertification of the
eligibility of an individual to continue to receive such benefits10

This bill was referred to the House Committee on Health, which subsequently
reported it out of committee for consideration by the full House H.B. 1261, P.N. 1385

was then considered by the full House on three separate days: April 5, April 11, and

April 12, 2011. Subsequently, H.B. 1261, P.N. 1385 was sent to the Senate on April 25,

 

5 Because of this ruling, we need not address Appellants’ additional claims that the
manner of passage of Act 80 also violated Article lll, Sections 1 and 3 of the
Pennsylvania Constitution.

5 The bill’s brief title indicated that it was an act which amended the Public We|fare
Code “in public assistance further providing for definitions and for determination of
eligibility.” H.B. 1261, P.N. 1385.

7 62 P.S. § 401, et seq. ln 2015, the Public We|fare Code was renamed the “Human
Services Code”

8 The Public We|fare Code defines “[a]ssistance” to be “money, services and payment
for medical coverage for needy persons who are residents of Pennsylvania, are in need
of assistance and meet all conditions of eligibility.” 62 P.S. § 402.

9 H.B.1261,P.N. 1385 § 1.

10 /d. § 2.

[J_62-2017] _ 3

2011, and referred to that body’s Public Health and We|fare Committee whereupon it
languished, undisturbed, for over 13 months. During this same time periodl however,
the entirety of the language of this bill was included as an amendment to a separate
piece of legislation, which ultimately was signed into law on June 30, 2011 as Act 22 of
2011.11

On June 5, 2012, the Senate Health and We|fare Committee revived H.B. 1261,
P.N. 1385 from its state of dormancy, designated it H.B. 1261, P.N. 3646, removed a//
of the bill’s prior language _ which, again, by this time had already been enacted into

law _ and inserted in its place a variety of provisions.12 These provisions:

o amended 432.2 of Article lV of the Public We|fare Code by including two
minor grammatical alterations to the new eligibility requirements for the
receipt of assistance which were enacted via Act 22 of 2011;13

o amended Article V|l of the Public We|fare Code the “Adoption
Opportunities Act,” to define a “chi|d,” for whom an adoptive family can
receive subsidies for maintenance expenses until the child attains the age
of 21, provided the child meets certain eligibility criteria;1‘1

o amended Article X||| of the Public We|fare Code, the “Kinship Care
Program,” to require notification to grandparents and other adult relatives
of parents, or stepparents of a dependent chi|d, in the event of the child’s
removal by county authorities from the parental home; the furnishing of
information to those individuals about opportunities for them to become
foster parents, permanent legal custodians, or adoptive parents; and

 

11 62 P.S. §§ 402, 432.2(b), (c).

12 This bill’s newly expanded title stated that it was an act amending the Public We|fare
Code “in public assistance further providing for determination of eligibility; lN
CH|LDREN AND YOUTH, FURTHER PROV|D|NG FOR DEF|N|T|ONS; AND lN
K|NSH|P CARE, FURTHER PROV|D|NG FOR DEF|N|T|ONS AND FOR K|NSl-l|P
CARE PROGRAl\/l, PROV|D|NG FOR SUBS|D|ZED PERMANENT LEGAL
CUSTOD|ANSH|P PROGRAl\/| AND FOR PERMANENT LEGAL CUSTOD|ANSH|P
SUBS|DY AND REll\/|BURSEl\/lENT.” H.B. 1261, P.N. 3646 (capitalization original).

13 See H.B. 1261, P.N. 3646, § 1 (changing “lnsure” to “Ensure" and adding the phrase
“or recipient's” to “applicant’s” in specifying the residence which DPVV must assess the
conditions of prior to awarding benefits).

14 /d. § 2.

[J-62-2017] - 4

permitting “kin,” defined `by the amendment as godparents, members of a
Native American child’s tribe or any individual over 21 “with a significant,
positive relationship with the child or family,” to receive placement of a
child who has been removed from the parental home;15 and

o amended Article Xlll of the Public We|fare Code to create a new
“Subsidized Permanent Legal Custodianship Program" to reimburse the
child care expenses of all individuals who are functioning, pursuant to
court order, in the capacity of “eligible permanent legal custodian" of an
“eligible chi|d,” as defined in the amendment, and authorized DPW to
establish criteria and promulgate regulations under which county human
service agencies were to implement this program.1617

This newly-constituted bill, now numbering nine pages, was reported out of the
Senate Health and We|fare Committee on June 5, 2012, and considered for the first
time by the full Senate that same day. H.B. 1261l P.N. 3646 was then considered a
second time by that body-on June 6, 2012 _ after which it was referred to the Senate
Appropriations Committee

However, revisions to this bill were not yet complete While H.B. 1261, P.N.
3646 was in the Senate Appropriations Committee it, once more underwent substantial
transformation. A|though the Appropriations Committee kept all of the language of H.B.

1261, P.N. 3646, it re-designated the bill H.B. 1261, P.N. 3884,18 and added new

 

15 /d. §§ 3, 4.

16 ln 2015, the legislature amended the Kinship Care Program to: alter the definition of
“Eligible permanent legal custodian”;_define “sibling” and require that parents who have
legal custody of the sibling of a dependent child be notified of the removal of the
dependent child from the parental home and given the opportunity to receive placement
of the dependent child; and create an additional category of permanent legal custodian
who is eligible to receive subsidies for the care of a dependent child, a “successor
permanent legal custodian.” See Act of December 28, 2015, P.L. 500, No. 92, 62 P.S.
§§ 1302, 1303, 1303.2 (effective December 28, 2015).

17 H.B. 1261, P.N. 3646, § 5.

18 The title of this bill had, by this time, grown substantially, and it now provided that it
was amending the public welfare code for the following purposes:

|N GENERAL POWERS AND DUT|ES OF THE

DEPARTMENT OF PUBL|C WELFARE, PROV|D|NG FOR

COUNTY HUl\/lAN SERV|CES CONSOL|DATED
(continued...)

[J-62-2017] - 5

provisions, w

Code:

hich effectuated the following six basic changes to the Public We|fare

Article ll of the Public We|fare Code was amended to add a mandate for
all counties in the Commonwealth to prepare plans and reports regarding
their use of funds allocated by the General Assembly for services provided
under the Pennsylvania Human Services Deve|opment Fund Act, services
provided under the Pennsylvania l\/lental Health and intellectual Disability
Act of 1966, behavioral health services, drug and alcohol addiction
treatment services provided under the Administrative Code of 1929,
services to the homeless, and services furnished by county child welfare
agencies;19

a new Pilot Block Grant Program was created in which counties would be
allocated a lump sum payment from the Commonwealth and given
discretion to proportionally allot funds from that payment to the provision
of the services enumerated above;20

 

(. . . continued)

H.B.1261,P.
19 H.B.1261,

PLANN|NG AND REPORT|NG; lN PUBL|C ASS|STANCE,
FURTHER PROVID|NG FOR DEF|N|T|ONS, PROV|D|NG
FOR CESSAT|ON OF THE GENERAL ASS|STANCE CASH
PROGRAl\/l AND THE CONT|NUAT|ON OF THE GENERAL
ASS|STANCE-RELATED l\/lEDlCAL ASS|STANCE
PROGRAMS, FURTHER PROV|D|NG FOR
ESTABL|SHl\/|ENT OF RESET, FOR DETERl\/|INATlON OF
EL|G|BlL|TY, FOR FA|LURE TO COl\/lPLY VV|TH
El\/lPLOYl\/lENT AND WORK-RELATED ACT|V|TY
REQU|REMENTS AND FOR l\/lEDlCALLY NEEDY AND
DETERI\/||NAT|ON OF EL|GIB|L|TY; |N CHlLDREN AND
YOUTH, FURTHER PROV|D|NG FOR DEF|N|T|ONS; lN
NURS|NG FAC|L|TY ASSESSMENTS, FURTHER
PROVlDlNG FOR Tll\/|E PER|ODS; lN K|NSH|P CARE,
FURTHER PROV|D|NG FOR DEF|N|T|ONS AND FOR
KlNSHlP CARE PROGR/-\l\/l, PROV|D|NG FOR
SUBS|D|ZED PERl\/|ANENT l_EGAL CUSTOD|ANSH|P
PROGRAl\/l AND FOR PERl\/lANENT LEGAL
CUSTOD|ANSH|P SUBS|DY AND RE|l\/lBURSEl\/lENT;
PROV|D|NG FOR HUl\/lAN SERV|CES BLOCK GRANT
PlLOT PROGRAl\/l; AND MAK|NG RELATED REPEALS.

N. 3884 (capitalization original).

P.N. 3884, § 1.

20 /d. § 12. ln 2016, this program was reenacted as the “Human Services Block Grant
Program.” This re-enactment retained some of the provisions of the original program,

(continued . . .)

[J-62-2017] - 6

o Article lV of the Public We|fare Code was amended to terminate the cash
general assistance program effective August 1, 2012, and to also create a
new category of benefits called “General assistance-related categorically
needy medical assistance”;21

o Article lV of the Public We|fare Code was amended to impose new
eligibility, work, and work-related requirements on anyone applying for
public assistance those receiving categorically needy medical assistance
benefits, and those classified as “medica|ly needy”;22

» Article lV of the Public We|fare Code was altered to create new
disqualification penalties consisting of the interruption and cessation of
benefits to individuals who do not comply with any mandated work
requirements;23

o Article Vlll of the Public We|fare Code was amended by extending until
2016 a financial levy on nursing homes -'- the Nursing Facility
Assessment Program, which was set to expire on June 30, 2012.24

The revised bill, which had now grown to 27 pages, was reported out of the
Appropriations Committee on June 29, 2012 and passed by the full Senate that same
day. Also that same day, H.B. 1261, P.N. 3884 was sent to the House and immediately
referred to the Rules Committee which, after a brief review, transmitted it to the full
House The very next day, June 30l 2012l the House passed H.B. 1261, P.N. 3884 by
a final tally of 102-91. Governor Thomas Corbett signed H.B. 1261, P.N. 3884 later that

 

(...continued)

but restructured the manner in which funds were allocated, and how the program was
administered by DPW and counties which voluntarily elected to participate See Act of
Nov. 4, 2016, P.L. 1172, No. 153, 62 P.S. §§ 1402B-141OB (effective July 1, 2017).
Our decision in this matter does not affect the validity of this re-enactment.

21 H.B. 1261, P.N. 3884, §§ 2-3.

22 /d. §§ 4-5.

23 /d. § 6.

24 /d. § 8. Under this assessment, all licensed county and private nursing homes are
charged a fee per resident The fees are then utilized by DPVV to obtain matching
federal funds. The aggregate monies received are then distributed to nursing facility
providers which care for patients receiving medical assistance 43 Pa. Bull. 1936.

[J-62-2017] - 7

same day, at which point it became Act 80 of 2012, and, according to its terms, took
effect on July1,2012.

Appellants commenced an action in the Commonwealth Court’s original
jurisdiction claiming, inter a//`a, that the manner in which this bill was passed by the
legislature violated Article lll, Sections 1, 3, and 4 of the Pennsylvania Constitution.25
The Commonwealth Court assigned Senior Judge Quigley to hear the case and he
conducted a hearing on October 23, 2012, restricted to the question of whether
Appellants were entitled to the entry of a preliminary injunction Following the hearing
and oral argument, he denied Appellants’ request for preliminary injunctive relief.
Wash/`ngton v. Department of Public We/fare, No. 602 l\/l.D. 2012 (Pa. me|th. Oct. 25,
2012) (unpublished order). Subsequently, DPW proceeded with implementation of Act
80.

Appellants filed a direct appeal with our Court of the order denying the
preliminary injunction Our Court affirmed the denial of the injunction by per curiam
order on September 25, 2013. Wash/`ngton v. Department of Public We/fare, 76 A.3d
536 (Pa. 2013) (order). The matter returned to the Commonwealth Court which was, at
that time, still considering DPVV's demurrer to Appellants’ petition for declaratory and
permanent injunctive relief.

On June 24, 2013, an en banc panel of the Commonwealth Court granted DPW’s

demurrer as to Appellants’ claims under Article lll, Sections 1, 3, and 4, but overruled

 

25 lnitially, because of the inclusion of the nursing facility assessment provisions in Act
80, the Pennsylvania Health Care Association (“PHCA”), which is a trade association
representing, inter alia, nursing homes, intervened in the proceedings before the
Commonwealth Court. However, because Section 8 of Act 80 expired on June 30,
2016, and new legislation was enacted which continued this assessment until June 30,
2019, see 62 P.S. § 801-A, Pl-lCA discontinued its intervention in this matter and is no
longer a party.

[J-62-2017] - 8

DPW’s demurrer as to Appellants’ challenges to the legislation under Article lll, Section
24, Article ll, Section 1, and the Commonwealth Documents Law. Thereafter, the
parties proceeded with discovery on those remaining claims. However, nearly three
years later, in March 2016, Appellants discontinued their challenges under these other
constitutional and legal provisions, and the Commonwealth Court entered final judgment
in favor of DPW on Appellants’ outstanding claims on l\/larch 28, 2016. Thus, those
claims are not before us in the present appeal

ln its opinion accompanying the granting of DPVV’s demurrer, the Commonwealth
Court explained its rationale for dismissing Appellants’ claims under Article lll, Sections
1, 3, and 4 of the Pennsylvania Constitution. Washington v. Department of Public
We/fare, 71 A.3d 1070 (Pa. me|th. 2013) (en banc).26 That tribunal first addressed
Appellants’ claim that Act 80 violates Article lll, Section 1 of our Constitution, which bars
the addition of amendments unrelated to a bill’s original purpose during the legislative
process The court looked to our decision in Pennsylvanians Against Gamb/ing
Ex,oansion Fund /nc. v. Commonwealth of Pennsylvania, 877 A.2d 383, 409 (Pa. 2005)
(“PAGE”), as setting forth the governing standards for assuring that legislation comports
with this constitutional provision: (1) the original purpose of the legislation will be
compared to its final purpose and there must be no “alteration or amendment so as to
change the original purpose;” and (2) the court considers “whether in its final form, the
title and contents of the bill are deceptive” /d. at 408-09. Since Appellants did not

allege deceptiveness in the title of Act 80, the court examined only whether the first

 

26 The Commonwealth Court opinion was authored by then-Judge now-President
Judge Leavitt, and joined, in full, as to the three issues we are presently considering, by
then-President Judge Pellegrini, and Judges l\/chinley, Leadbetter, Cohn-Jubelirer,
Brobson and l\/lcCullough. Judge Leadbetter noted her dissent without opinion as to
two of Appellants’ mooted claims.

[J-62-2017] - 9

requirement of PAGE had been met. ln conducting this analysis, the Court relied on our
pronouncement therein that, in determining a bill’s purpose it was permissible for a
reviewing court to “hypothesize, based upon the text of the statute . . . a reasonably
broad original purpose." Washington, 71 A.3d at 1080 (quoting PAGE, 877 A.2d at
409). The Commonwealth Court found that the purpose of Act 80 had not changed
from its initial version to the final version, inasmuch as both versions related to “the
regulation and funding of human services programs regulated by [DPVV],” id. at 1080;
thus, that tribunal concluded that Act 80 did not violate Article |lll Section 1.

Next, the Commonwealth Court considered whether Act 80 violated Article lll,
Section 3 of the Pennsylvania Constitution _ the “single subject ru|e” _ which
mandates that each bill passed by the General Assembly pertain to only one subject
Again, following the teachings of PAGE, the court looked for a unifying subject amongst
the various provisions of Act 80. Reasoning that all of the health and human services
programs covered by Act 80 work like “parts of a single machine" such that a change to
one human services program will affect the others, the court concluded that the
multifaceted elements of Act 80 could all be unified under the common theme of
“improving the effectiveness and efficiency of the delivery of human services programs
to people in need." /d. at 1082. Consequently, the court found Act 80 did not violate
Article lll, Section 3.

Finally, the Commonwealth Court considered whether Act 80 violated Article lll,
Section 4. The court characterized that constitutional provision as requiring three

“readings” of a bill in each house of the General Assembly.27 /d. at 1083. While noting

 

27 As discussed at greater length herein, the version of Article lll, Section 4, adopted by
the framers of our Commonwealth’s 1874 “Reform Constitution” and subsequently
ratified by the electorate required an actual verbatim reading of a bill out loud in each
House three separate times. This requirement was altered in 1967 such that both
(continued...)

[J-62-2017] - 10

that H.B. 1261, P.N. 1385 had been “considered” on three separate days in the House -
April 5, 11, and 12 of 2011 - it found that H.B. 1261, P.N. 3884 was “read” only once in
the Senate on June 29, 2012, before its final passage by that body. Neverthe|ess, the
court did not find these circumstances to constitute a violation of Article lll, Section 4.
Relying on our decision in Sti/p v. Commonwea/th, 905 A.2d 918, 959 (Pa. 2006)
(holding that “a bill does not have to be considered on three separate days, as
otherwise required by Article llll Section 4, if the amendments to the bill added during
the legislative process are germane to and do not change the general subject of the bill”
- the same requirements an amended bill must meet in order to comport with the
requirements of Article lll, Sections 1 and 3), the court concluded that, because it had
determined that Act 80 did not violate either Article lll, Section 1 or Section 3, there was,
correspondingly, no violation of Article lll, Section 4. Appellants took a direct appeal to
our Court from the Commonwealth Court’s final order entered l\/larch 28, 2016, and in
this appeal presently renew their contentions that the manner in which the legislature
enacted Act 80 violates Article lll, Sections 1, 3, and 4 of the Pennsylvania Constitution.
ll. Historical and Legal Background of Article |ll

Since our Court regards the language of our Constitution as the embodiment of
the will of the voters who adopted it, Sti/p, 905 A.2d at 939, it is instructive to begin our
consideration of Appellants’ challenges with a brief history of the circumstances which
caused the people to include Sections 1, 3, and 4 in Article lll of our organic charter of
governance as well as the fundamental purposes which the people intended these

amendments to serve See Scarnati v. Vl/o/f, 173 A.3d 1110, 1118 (Pa. 2017)

 

(...continued)
Houses are now required to “consider” a bill three times, but the entire text of the bill no
longer needs to be read out loud as part of that consideration process

[J-62-2017] - 11

(observing that, in interpreting the Pennsylvania Constitution, “[w]e should . . . consider
the circumstances attending its formation and the construction probably placed upon it
by the people.” (internal quotation marks omitted)).

By the time of the Civil War, large corporations, particularly the railroads, and
other wealthy special interest groups and individuals had acquired such influence over
the Genera| Assembly that they routinely secured the passage of legislation which
exclusively served their narrow interests to the detriment of the public good. Thomas
Raeburn White Commentaries on the Constitution of Pennsylvania, xxvi (1907)
(hereinafter “White”). As a result, during the decade after that conflict ended, the
populace became increasingly dissatisfied with the manner in which the General
Assembly was functioning, such that the people lost confidence in the legislature’s
ability to fulfill its most paramount constitutional duty of representing their interests See
l\/lahlon Hellerich, The Pennsylvania Constitution of 1873, 157 (1956) (Ph.D.
dissertation University of Pennsylvania) (on file with University of Pennsylvania)
(hereinafter, “Hellerich”) (observing that the legislature was regarded at that time “as the
tool of special interests, as controlled by lobbyists or ‘borers,’ as filled with corrupt, self-
serving men who sold their votes to the highest bidder, as composed of men who
practiced extortion upon legitimate businessmen”).

The public’s dissatisfaction with the General Assembly was fueled in great
measure by “abuses and inadequacies in the lawmaking process” which were prevalent

at the time /d. at 167. Such abusive legislative practices included:

the passage of local and special laws to confer special
benefits or legal rights to particular individuals, corporations,
or groups, benefits which were not afforded the general
public; deceptive titling of legislation to mask its true
purpose; the mixing together of various disparate subjects
into one omnibus piece of legislation; and holding quick
votes on legislation which had been changed at the last

[J_62-2017j - 12

minute such that its provisions had not been fully considered
by members of both houses

Nexte/ Communications of Mid At/antic /nc. v. Commonwealth, Department of Revenue,
171 A.3d 682, 694 n.14 (Pa. 2017).

Further, as ably recounted by Professor Hellerich, “[m]embers of the legislature
failed to respect the rules of procedure in acting upon various bills and failed to provide
safeguards against theft or fraudulent insertion in the transmission of bills between both
houses or from the legislature to the governor,” such as a requirement that bills be read
before they were passed Hellerich at 167; See also Pennsylvania Constitutional
Convention 1967-68, Ref. l\/|anual No. 1, at 5 (noting that “legislative procedure had
gotten sloppy and sometimes was grossly disregarded,” which resulted, inter a/ia, in
“hasty amendments of the most important character . . . being adopted without those
amendments being read").28

This lack of protection for the transparency of the legislative process enabled
various legal provisions, usually crafted for the benefit of a particular corporation
special interest group, or individual, to be surreptitiously inserted into a lengthy bill, often
just before the final vote on it without all members of the General Assembly being aware
of those provisions when voting on it. The General Assembly’s failure to adhere to
standards of regularity in the legislative process resulted in the degradation of the
integrity of legislative enactments to such a degree that newspapers of the day
observed that “it occasionally occurs that . . . proposed legislation is . . . wholly

perverted from its true intention, and the perversion is not discovered until the bill has

 

23 The Preparatory Committee for the Constitutional Convention of 1967-1968 created
nine reference manuals to give delegates information on a variety of subject areas to
assist them in their deliberations which included the historical circumstances
surrounding the adoption of prior versions of the Pennsylvania Constitution.

[J-62-2017] - 13

become a law by the signature of the Governor, hastily secured by some convenient
friends.” Hellerich at 167.

The public clamor for an end to these practices became so intense that, in 1873,
the voters overwhelmingly approved, by a margin of 5-1, the holding of a constitutional
convention for the twin purposes of reforming the legislative process and the outlawing
of all special legislation Pennsylvania Constitutional Convention 1967~68, Ref. l\/lanual
No. 1, at 5. To end the aforementioned abuses, and to ensure that, thereafter, regular
procedures would be followed by the _General Assembly in the passage of all legislation,
the delegates to the 1873 convention adopted, and the voters approved in 1874, Article
ll| of the Pennsylvania Constitution. Each of Article lll’s provisions was specifically
designed to eliminate one of the myriad objectionable legislative practices the
Commonwealth’s citizenry viewed with intense disfavor.

Relevant to the case sub judice Article lll, Section 1 was newly adopted by the
1873 convention and intended to abolish the practice of attaching “riders" to bills at
various points in the legislative process by barring the addition of proposed legislation
on a subject matter unrelated to that of the bill as originally introduced White at 211.
Thus, its objective was to give legislators considering a bill sufficient notice of all of its
provisions so that “they might vote on it with circumspection.” Consumer Pa/ty of
Pennsylvania v. Commonwealth, 507 A.2d 323, 334 (Pa. 1986).

Article lll, Section 3, was crafted to prevent the use of “omnibus bills” which
combined multiple pieces of legislation, each pertaining to a different subject, into one

bill.29 White at 213. Limiting each bill to a single subject matter serves to ensure that

 

29 Popu|ar anger at the misuse of omnibus bills “to put through enactments which were
not at all understood, under the cloak of other and better measures incorporated into the
same bill,” had swelled to such a degree by 1863 that, in response the restrictions of
Article lll Section 3 were passed by the legislature and approved by the voters in 1864
as an amendment to the 1838 constitution White at 214. That amendment read, “[n]o
(continued...)

[J-62-2017] - 14

every piece of legislation receives a “considered and thorough review” by legislators,
and it safeguards the ability of all residents of the Commonwealth who will be impacted
by a bill to have the opportunity to make their views on its provisions known to their
elected representatives prior to their final vote on the measure Commonwealth v.
Neiman, 84 A.3d 603, 612 (Pa. 2013).

The version of Article lll, Section 4 adopted by the 1873 convention and passed
by the electorate in 1874 required every bill to be “read at length on three different days
in each House.” Pa. Const. of 1874, art. lll, § 4. This was intended to prevent the
secret insertion of provisions into a bill, prior to legislators’ deliberations and voting on it,
which they were unaware of, and, thus, was meant to assure that each legislator would
have knowledge of, and the corresponding opportunity to fairly consider in an informed
fashion, all aspects of any legislation he or she was asked to approve White at 211.

Our Court has recognized that, consistent with the intent of the electorate who
ratified the 1874 Constitution, the overarching purpose of these and the other
restrictions on the legislative process contained in Article lll was to furnish essential
constitutional safeguards to ensure our Commonwealth’s government is open,
deliberative and accountable to the people it serves City of Phi/ade/phia v.
Commonwealth, 838 A.2d 566, 585 (Pa. 2003); John L. Gedid, “Hisfory of the

Pennsylvania Constitution” as appearing in Ken Gormley, ed., The Pennsylvania

 

(...continued)

bill shall be passed by the legislature containing more than one subject, which shall be
clearly expressed in the title except appropriations bills” Pa. Const. of 1864, art. ll, § 8.
The 1873 convention moved the phrase “except appropriations bills” from the end of the
clause in the amendment to modify “bill,” for perceived grammatical clarityl but the
delegates emphasized in their discussions of this amendment that, in recognition of the
reasons for its recent enactment, they were wholly reaffirming its fundamental
restrictions on the legislative process 5 Debates of the Constitutional Convention of
1873, 243-46 (1873).

[J-62-2017] - 15

Constitution A Treatise on Rights and Liben‘ies, 68 (2004) (“Requiring a single subject
and statement of that subject in the title of a billl as well as controls on altering bills to
change their nature during the passage process without revealing the change
prevented “stealth” legislation in which some legislators might be misled about the
contents of a bill, and also enabled the public to know and follow what the legislature
was doing.”). Such procedural requirements are integral to the preservation of the
peop|e’s freedom from the yoke of secretive laws passed without full public awareness
and debate See Ma/inski v.-New York, 324 U.S. 401, 414 (1945) (Frankfurterl J.,
concurring) (“The history of American freedom is, in no small measure the history of
procedure”). Consequently, as these provisions are mandatory constitutional directives
from the people not mere advisory guidelinesl the General Assembly must comply with
them in the course of the legislative process City of Phi/ade/phia, 838 A.2d at 581. For
the same reason, “the judicial branch cannot ignore a clear violation because of a false
sense of deference to the prerogatives of a sister branch of government.” Consumer
Pan‘y, 507 A.2d at 334.

Article lll, Section 1 has remained unchanged since its inclusion in the 1874
Constitution. Article lll, Section 3 was slightly altered in our present (1968) Constitution
to permit bills to contain multiple subjects if they merely codify or compile extant laws or
parts of laws, but this alteration did not weaken the amendment’s firm prohibition on
legislation covering different subject matters being passed in a single omnibus bill. Pa.
Const., art. lll, § 3.

Article lll, Section 4 was changed in 1967 when voters approved an amendment
passed by the General Assembly that deleted the requirement that every bill be “read at

length on three different days in each House,” and replaced it with a requirement that

[J-62-2017] - 16

every bill be “considered on three different days in each l-louse"30 The impetus for such
a change arose from the sizable increase in both the volume and diversity of the subject
matter of bills annually introduced into the General Assembly since the time of Article lll,
Section 4’s original adoption By 1959, when changes to this amendment were first
being considered, the sheer number of bills the legislature was considering during each
session rendered the reading, out loud, of the full length of each of them on three
different days an impracticab|y cumbersome and time-consuming process See
Pennsylvania Commission on Constitutional Revision, Report, at 63 (1959).
Significantly, however, when the legislature adopted the amendment revising
Article lll, Section 4 in 1966, it rejected an effort to shorten the “three different days”
requirement, even in situations when the Commonwealth is facing nuclear war, natural
disaster, or a national emergency House Legislative Journall 2881 (1966). As
originally proposed, the amendment would have allowed waiver of the “three different
days” requirement if 90 percent of the members of each House declared it to be an
“emergency measure”; whereupon, it could then be passed by each House after only
one day of consideration /d. This waiver provision was stricken from the amendment
by the General Assembly after debate during which the proponents of its removal
stressed the integral role the “three different days” requirement plays in the proper
functioning of the legislative process31 ln their view, this rule ensured that legislators
were made fully aware of all the components of any bill they were being asked to vote

on, in order to make certain that they fully and thoroughly considered the merits and

 

30 Although reading of bills is no longer mandatory after this change members of either
House can still have a bill read at length if they submit a petition to the presiding officer
of the chamber in which the bill is being considered which is signed by 25 members of
that chamber.

31 This debate occurred during the constitutionally mandated second and third days of
reading of the amendment,

[J-62-2017] - 17

effect of each part thereof, and it gave legislators necessary time to improve the bill by
offering amendments
As noted by Representative Stauffer, the author of the amendment to remove the

emergency waiver provision:

The [“three different day”] restriction that has appeared in
our constitution has served a very valuable purpose
because it has enabled each member to become alerted to
the possible bad features of any legislation offered, and
during the years that this has existed, we have found it a
great tool to use in effecting proper amendments and in the
enactment of good legislation . . . . Certainly we see the
need for the opportunity to study and consider legislation
and certainly we realize that many times errors, whether they
be technical errors or very serious errors, occur in some of
our legislation The fact that we spend three days
considering it enables us to pass legislation which is of much
better character and certainly much more effective

House Legislative Journal, 2881, 2929 (1966); see also House Legislative Journal, 2881
(Remarks by Representative Gelfand) (“At times, the only protection that one has who
desires to give full consideration of legislation is the fact that legislation must go through
this body on three separate days and receive three days of consideration.”). Thereafter,
the House approved the removal of the emergency waiver provision on a vote of 110-
89, and the Senate unanimously concurred Article lll, Section 4, with its current explicit
requirements that every bill be considered by each house of the General Assembly on
three different days was then ratified by the voters in May 1967.

lt is apparent that, despite this change in its language Article lll, Section 4
continues to serve the same critical purpose as it did at its inception _ name|y,
ensuring an open and deliberative legislative process in which all legislators are given a
full opportunity to scrutinize a bill and offer changes which they may deem necessary,

and to also make certain that, during this process every member of the public has the

[J_62-2017j - 18

opportunity to make his or her views known to their representatives and senators on all
provisions of a bill before its final passage

For the following reasons we conclude that the manner in which the Genera|
Assembly passed Act 80 contravenes the requirements of Article lll, Section 4.

||l. Analysis.

As detailed above and discussed infra, the three versions of H.B. 1261 _ P.N.
1385, 3646, and 3884 _ each contained significantly dissimilar provisions, and noone
version of this bill containing all of the provisions of Act 80 was considered by either the
House or the Senate on three separate days; thus, under these circumstances we
perceive the paramount constitutional question for our consideration to be whether the
requirements of Article lll, Section 4 were complied with during the legislative process

As this matter comes to us as an appeal from the Commonwealth Court’s order
granting a demurrer, we are required to accept as truthful all well-pleaded material facts
and all inferences fairly deducible from those facts Robinson Township v.
Commonwealth, 83 A.3d 901, 987 (Pa. 2013). Whenever it is the defendant who is the
moving party, we may affirm the grant of the demurrer only if the plaintiff is not entitled
to relief as a matter of law. /d. inasmuch as a constitutional challenge is a pure
question of lawl our review is plenary; thusl we need not defer to a lower court’s
resolution of this issue /d. (quoting Pennsylvania Turn,oike Commission v.
Commonwealth, 899 A.2d 1085, 1094 (Pa. 2006)).

We are also guided in our review by the “presumption that our sister branches
take seriously their constitutional oaths” Stilp, 905 A.2d at 938. Consequently,
legislation enjoys a presumption of constitutionality, which extends to the manner in
which it was passed Neiman, 84 A.3d at 611. A statute is, therefore presumed valid,

and it will not be found unconstitutional unless it “clearly, palpably, and plainly violates

[J-62-2017] - 19

the Constitution” /d. For that reason the burden of proof for any litigant seeking to
meet this standard is high, and any doubts will be resolved in favor of a finding of the
statute’s constitutionality /d.

As discussed supra, in interpreting a constitutional provision we view it as an
expression of the popular will of the voters who adopted it, and, thus, construe its
language in the manner in which it was understood by those voters Sti/p, 905 A.2d at
939; Commonwealth v. Harmon, 366 A.2d 895, 899 (Pa. 1976). As a result, we do not
consider such language in a “technical or strained manner, but are to interpret its words
in their popular, natural and ordinary meaning.” Scarnati, 173 A.3d at 1118.
Accordingly, “we must favor a natural reading which avoids contradictions and
difficulties in implementation which completely conforms to the intent of the framers and
which reflects the views of the ratifying voter.” /n re Bruno, 101 A.3d 635, 659 (Pa.
2014) (quoting Commonwealth ex re/. Pau/inski v. /saac, 397 A.2d 760, 766 (Pa. 1979)).

As we have emphasized previously, “[o]ur ultimate touchstone is the actual
language of the Constitution itself." Sti/p, 905 A.2d at 939. The language of Article lll,
Section 4 is direct and unequivocal, “[e]very bill shall be considered on three different
days in each House,” Pa. Const. art. lll, § 4. The term “bill” refers to a piece of
legislation which includes in its entirety, all the language of a proposed law which the
General Assembly is being asked to consider and take official action on. See Scudder
v. Smith, 200 A. 601, 604 (Pa. 1938) (“A bill is the draft or form of an act presented to
the legislature but not enacted.”). Accordingly, we initially reject any contention that,
merely because a bill designated “H.B. 1261" was considered by each House on three
separate days Article lll, Section 4 was necessarily satisfied

To the contrary, we read the three-day consideration requirement in accordance

with the above-discussed intent of the framers and the wishes of the voters who

[J-62-2017] - 20

approved it - to secure an open and deliberative legislative process in which the public
has the opportunity to become aware of pending legislation and express their views on
it to their elected representative Thus, we view this obligation as a mandate that the
substantive contents of a bill - i.e., the specific language or other means by which the
bill will change or supplement the Commonwealth’s existing laws - be considered on
three different days so that every legislator and all members of the public are fully
apprised of how the laws of Pennsylvania will be altered by the bill. Therefore, the
dispositive constitutional question is whether each House considered on three separate
days a version of H.B. 1261 which contained the same substantive provisions enacted
into law as Act 80.32

l-lence, while it is true that the first version of H.B. 1261, P.N. 1385 was
considered by the House on three separate days in 2011 (April 5, April 11, and April
12), the initial substantive provisions of this bill - requiring the use of residency as an
eligibility factor for the receipt of public assistance benefits - were not, facially, the same
substantive provisions contained in the latter two versions of the bill which was
considered by the Senate H.B. 1261, P.N. 3646 and 3884. lndeed, as recounted
above a// of the provisions of H.B. 1261, P.N. 1385 which had been considered by the
House on those three days in 2011 became the subject of another entirely separate
piece of legislation that was enacted in 2011 as Act 22. Thus, when those provisions

became law, H.B. 1261, P.N. 1385, which was at that time reposing in the Senate

 

32 |ndeed, were we to construe Article lll, Section 4 as requiring only that the same
numbered bill be passed three times by each l-louse, it would allow, for example both
Houses to twice pass an identically numbered bill entirely devoid of any content, permit
one House to insert a limitless number of substantive provisions into the empty bill, and
then have that bill, so long as it has the same number as the first two empty bills
approved by a single vote of both Houses in order for it to be sent to the governor for
signature and enactment into law. Such a pro forma process would clearly defeat the
fundamental purposes Article lll, Section 4 was intended to serve

[J-62-2017j - 21

Public Health and We|fare Committee ceased to be active legislation as all of its
substantive provisions had already been considered and acted upon by the General
Assembly. lt was then in every respectl a nullity.

However, the Senate Public Health and We|fare Committee gutted all of the
provisions of the bill and inserted into its now hollow shell the distinct provisions of H.B.
1261, P.N. 3646. As described above this reanimated “zombie” bill now addressed the
facially different subjects of amending the Adoption Opportunities Act to provide
subsidies for adoptive parents altered the notification and custodianship criteria for kin
of dependent children and created an entirely new program to provide a monetary
payment to those individuals who were granted permanent legal custodianship of a
dependent child. See supra pp. 4-5. The only reference H.B. 1261, P.N. 3646 made to
the substantive provisions of P.N. 1385 was regarding two minor grammatical
alterations to the provisions already enacted by Act 22 of 2011. After being reported out
of the Senate Health and We|fare Committee H.B. 1261, P.N. 3646 was considered
twice by the full Senate but not at all by the House

l:urtherl after l-l.B. 1261, P.N. 3646 was referred to the Senate Appropriations
Committee six additional disparate substantive provisions were added to this legislation
in that committee as described at length above See supra pp. 5-7. This expansive
bill, now designated H.B. 1261, P.N. 3884, was reported out of the Senate
Appropriations Committee on June 29, 2012 and considered once by the Senate which
voted to approve it that day. lt was considered once by the House on June 30, 2012,
when that body voted to approve it, and then it was signed into law verbatim by
Governor Corbett later that same day as Act 80. lt is plain then that neither the House
nor the Senate considered the substantive provisions facially enumerated in Act 80

three times

[J_c2-2017] - 22

Even sol our Court has never held that absolute conformity in a bill’s language
from its first consideration to its third and final consideration is required in order for
Article lll, Section 4‘s requirements to be met. Due to the fundamental nature of
standard legislative practice a regular part of which is the offering of amendments by
legislators to change a bill’s language or the insertion and deletion of various
provisions it is expected that a bill will undergo some changes during the course of its
passage through each House of the General Assembly, Thus, in assessing a claim that
the procedure used to pass a bill violated Article lll, Section 4, we have traditionally
employed a “germaneness" test which affords due regard for the necessity of preserving
flexibility in the legislative crafting process while maintaining the strength of the
safeguards for the regularity and transparency of this process afforded by Article lll,
Section 4.

This test requires examination of the original subject of the bill and then a
determination of whether “the amendments to the bill added during the legislative
process are germane to and do not change the general subject of the bill.” Sti/,o, 905
A.2d at 959; Pennsylvania Schoo/ Boards Association, /nc. v. Commonwealth
Association of Schoo/Adm/'nistrators, 805 A.2d 476, 488 (Pa. 2002).33 The subject of a
bill’s original provisions and subsequent amendments must, of course be ascertained
from the language of both. Consequently, only when amendments are germane to the
bill’s original subject will consideration of the original bill by each House on a particular

day count towards the requirements of Article lll, Section 4. Such a requirement allows

 

33 Our Court utilizes the same germaneness test to determine whether the manner of
passage of a bill violates Article lll, Section 1 and Article lll, Section 3; thus, a finding
that amendments to a bill made during the legislative process are not germane to the
subject of its original provisions will also support a determination that the bill’s passage
violated these constitutional provisions as well. Sti/,o, 905 A.2d at 909; PAGE, 877 A.2d
at 410.

[J-62-2017] - 23

for ordinary amendments to a bill that do not change its original subject, but prevents
legislation of a different subject matter being added to a bill late in the legislative
process and then passed without the three days’ consideration by each House
mandated by Article lll, Section 4.

Amendments are germane to the original general subject matter of a bill if both
the subject of the amendments and the subject of the original contents of the bill “have a
nexus to a common purpose." Neiman, 84 A.3d at 612.34 ln other words the subject of
the amendments and the subject of the original bill language must constitute “a unifying
scheme to accomplish a single purpose." /d. (quoting City of Phi/ade/phia, 838 A.2d at l
589). ln making this determination a reviewing court may hypothesize a “reasonably
broad” unifying subject; however, such a hypothetical subject cannot be unduly
expansive lest the purpose of the constitutional provision be defeated /d. The parties
in this matter focus their arguments on the question of whether the Senate amendments
to H.B. 1261 passed in 2012 were germane to this bill’s original general subject matter
as introduced and passed by the House in 2011.

Appellants argue that the requirements of Article lll, Section 4 have not been met
because the final version of H.B. 1261 which became Act 80 _ H.B. 1261, P.N. 3884 _
was not considered on three different days by both the House and Senate Appellants
point to the fact that the House considered this final version only on one day -_ June 30,
2012 _ when that chamber voted, by a bare one vote majority of its sitting membership,

to enact it. The three prior votes the House had taken over 13 months earlier _ on April

 

34 Although Neiman and C/`ty of Phi/ade/phia articulated the criteria for germaneness in
the context of an Article lll, Section 3 challenge given that the dispositive inquiry in
application of the germaneness test in such a challenge is the same _ i.e., whether
component parts of legislation pertain to the same subject matter _ we consider it
equally applicable to an Article lll, Section 4 challenge

[J-62-2017] - 24

5l 11, and 12, 2011 _ were on the first version of the bill -- H.B. 1261, P.N. 1385 _
which did not contain the final bill’s panoply of subjects but, rather, contained only the
public assistance residency requirements Appellants contend that the Senate
likewise did not consider H.B. 1261, P.N. 3884 on three separate days as prior to its
vote on the final version it had twice considered only the second version of the bill -
H.B. 1261, P.N. 3646 - which contained only the adoption/foster parent subsidy and
guardianship provisions which had been inserted after the residency requirements had
been stripped out.

Appellants acknowledge our Court’s holding in PAGE that an amended bill does
not have to be referred to a committee and considered on three separate days if such
amendments are germane to the original general subject of the bill and do not wholly
change that subject However, Appellants dispute that the provisions which were
included in the final version of H.B. 1261 that was passed only once by the House and
Senate were germane to the original subject of H.B. 1261. Appellants point out that the
original version of H.B. 1261, P.N. 1385 contained only the public assistance residency
requirements however, neither the adoption and guardianship subsidies contained in
H.B. 1261, P.N. 3646, nor the Pilot Block Grant Programl the welfare to work
requirements and noncompliance penalties the elimination of General Assistance cash
benefits, or the extension of the Nursing Home Assessment contained in H.B. 1261,
P.N. 3884, were germane to those residency requirements

Appellants aver that the true purpose of H.B. 1261 was to function as a:

“vehicle bill” used as the fiscal year was rapidly drawing to a
close lts sole purpose was to serve as a vehicle to adopt a
wide-ranging, controversial legislative agenda, including
assuring that the Commonwealth did not lose close to a
billion dollars in funding for nursing home care

[J-62-2017] - 25

H.B. 1261 was selected as the bill for these wide-ranging

revisions not because it contained germane provisions . . .

but because it had already been passed on three days in the

House and on two days in the Senate
Appellants’ Brief at 38. Appellants contend that the use of such last minute “vehicle
bills” circumvents the core requirement of Article lll, Section 4 that each piece of
legislation receive careful and open consideration and is “precisely the evil that the
framers of the Pennsylvania Constitution meant to prevent.” /d. at 39.35

ln response DPW argues that H.B. 1261’s passage comported with the

consideration on three separate days requirement of Article lll, Section 4. DPW
acknowledges the myriad amendments to H.B. 1261, but it maintains that the broad
purpose and subject of this bill -- the interrelated human services programs
administered by DPW _ remained constant throughout its various iterations, and all of

the amendments related to that purpose Hence, in its view, as the amendments to

H.B. 1261 were all germane to its original purpose H.B. 1261 did not have to be

 

35 Amici, which are a number of public service and advocacy organizations and a union
representing social service workers have filed a brief which traces in great detail the
history and purposes of Article l|l. Am/`c/` emphasize that the binding procedural
requirements for the passage of legislation contained in Article |ll were enacted to
ensure that our Commonwealth’s lawmaking process reflects the ideals of an open and
deliberative democracy with maximum participation by the public, which is critical to
ensuring an honest government responsive to the people’s needs Amici aver that
these requirements “enhance informed participation in the legislative process by elected
officials and the public alike.” Amici Brief at 12. Amici note that these considerations
remain of vital importance today, given the multiplicity of bills introduced annually into
legislative bodies Am/`ci assert that only by the legislature’s strict adherence to these
procedural requirements will legislators and, more importantly, the members of the
public, be made aware of the substance of every bill, so that they can exercise their
constitutional right to petition the legislature to have their views heard on that subject
Amici contend that the abbreviated manner in which the wide assortment of subjects in
Act 80, was both considered and voted on by the General Assembly - in a 48 hour
period _ violated all of the provisions of Article lll (Sections 1, 3, and 4) and thwarted
the fundamental objectives of that constitutional provision

[J-62-2017] - 26

considered in its finally amended form three times by each House lnstead, DPW takes
the position that, given this germaneness between the amendments and the bill’s
original purpose it is proper to count all of the times that a version of H.B. 1261 was
passed by the House and Senate and, therefore since the House passed a version of
H.B. 1261 four times and the Senate three the requirements of Article lll, Section 4
were met

lt is abundantly plain that the peculiar manner in which this legislation was
passed is significantly unlike the legislative history of the bills at issue in cases such as
Sti/p and Pennsylvania Schoo/ Boards in which we have previously employed the
germaneness test under Article lll, Section 4. ln those cases the original provisions of
a bill establishing its initial subject remained in the bill from its inception until the end of
its journey through each House and additional amendments pertaining to the same
subject matter were added to those original provisions during this process All of the
provisions contained in the final bill were deemed to be germane to each other since
they could rationally be viewed as working in concert with one another to effectuate a
common purpose

By contrast, in the case at bar, the provisions of H.B. 1261l P.N. 1385 were
entirely removed from the bill by the Senate inasmuch as they had already been
enacted by another piece of legislation Act 22 of 2011. Thus, since the original
provisions were gone when the new provisions were added by the Senate it was
factually and legally impossible for the new provisions to work together with the deleted
provisions to accomplish a single purpose lndeed, the purpose the original provisions
sought to achieve had already been accomplished by other legislative means We hold
that amendments to such enfeebled legislation are not germane as a matter of law.

Consequently, the Senate amendments were not germane to the provisions of H.B.

[J-62-2017] - 27

1261, P.N. 1385, and, accordingly, the three times that H.B. 1261, P.N. 1385 was
passed by the House in 2011 cannot count towards the requirements of Article lll,

Section 4.35

 

35 Even were we to ignore this gross procedural irregularity and conduct a traditional
germaneness test _ simply contrasting the subject matter of H.B. 1261l P.N. 1385 with
that of Act 80 _ we would find the amendments inserted by the Senate insufficiently
germane under Article lll, Section 4. lnitially, we simply do not regard the subjects of
the multifarious provisions of Act 80 inserted by the Senate to be germane to the
subject of setting eligibility criteria for the receipt of assistance based on residence the
sole focus of H.B, 1261, P.N. 1385.

Likewise we reject the proposed unifying subject for Act 80 offered by the
Commonwealth Court, and endorsed by DPW: “the regulation and funding of human
services programs regulated by [DPW],” Washington, 71 A.3d at 1080. This proposed
subject is entirely too expansive as it involves a wide panoply of human service
programs established by a multiplicity of statutes not all of which are contained in the
Public We|fare Code

Additionally, the nursing home assessment program, which was added at the last
minute to Act 80, is solely a revenue raising tax to provide medical assistance benefits
for individuals in nursing homes and, consequently, is unlike the other provisions of Act
80 which, instead, are focused on such disparate topics as: establishing criteria for
custodianship of dependent children authorizing and setting eligibility requirements for
the disbursement of money for financial assistance to adoptive parents and custodians
of dependent children specifying, for the first time a procedure in which money
appropriated annually for six human service programs _ each of which addresses a
different human service need _ must be accounted for, aggregated and spent by
counties; terminating further spending on cash general assistance; and imposing new
work requirements and penalty provisions for recipients of medical assistance As
Appellants maintain DPW’s proposed unifying subject is broad enough that it could
arguably encompass all of the human service programs in the Commonwealth
administered by DPW and funded by the legislature ln accordance with our prior
decisions relating to this subject, we deem such a capacious proposed unifying subject
to be manifestly inadequate to meet the germaneness requirement See Leach v.
Commonwealth, 141 A.3d 426, 433-434 (Pa. 2016) (provisions criminalizing scrap metal
theft and granting standing to individuals to challenge the constitutionality of
municipalities’ lost or stolen gun ordinances could not be unified under the general
subjects of “regulation of firearms" or “the ability to own a firearm”); Neiman (holding
that the proposed subjects of “refining civil remedies” or “judicial remedies” were too
broad to be unifying subjects for multiple provisions of a bill pertaining to: deficiency
judgment procedures statutes of limitations for personal injury actions involving
asbestos delineating the jurisdiction of the county police and setting sex offender
registration requirements); Pennsylvania State Association of Jury Commissioners, 64
A.3d 611,619 (Pa. 2013) (provisions of statute allowing for sale of surplus farm
(continued...)

[J-62~2017] - 28

Because the Senate’s insertion of its own proposed legislation into the then
wholly empty shell of H.B. 1261, P.N. 1385 transformed it into an entirely new bill
consisting solely of those insertions Article lll, Section 4 of the Pennsylvania
Constitution required this new bill to be considered by both Houses three times
thereafter As it is undisputed that the House considered the Senate’s version of H.B.
1261 only once however, Article lll, Section 4 of the Pennsylvania Constitution was
clearly, plainly and palpably violated

Accordingly, the order.of the Commonwealth Court is reversed, and the entirety
of Act 80 is stricken as violative of Article lll, Section 4 of our Constitution.

Jurisdiction relinquished

Justices Donohue, Dougherty and Wecht join the opinion

Justice Baer files a concurring opinion

Justice l\/lundy files a concurring opinion

Chief Justice Saylor concurs in the result

 

(...continued)

equipment owned by counties permitting the conduct of online auctions of personal
property held by counties and abolishing the office of jury commissioner could not be
unified under the generic topic of “powers of county commissioners").

[J-62-2017] - 29